Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the remarks and amendments filed on 13 June, 2022.
Claims 1-17 are pending.
Claims 1, 2 and 11 have been amended.
New claim 17 has been added.
Response to Arguments
35 USC § 102
Regarding amended claims 1 and 11, Applicant argues that Qureshi does not teach the amended limitations. Examiner finds the argument persuasive and a new ground of rejection is presented herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 6-7, 10, 11-12, 14 and 17 are rejected under 35 U.S.C. 103  as being unpatentable over Quershi et al. “Mobility Management in Next Generation Networks: Analysis of Handover in Micro and Macro Mobility Protocols”, September 2014, in view of Zhu et al (EP3355615).

Regarding claim 1, Qureshi section 1 teaches a mobile data communication network comprising: 
two or more Mobile Edge Computing (MEC) Zones, wherein a first MEC Zone (section 1 provides when a mobile node (MN) (i.e. user equipment/UE) moves from one network to another, its IP address has to change to reflect the new network it has joined): 
(a) is communicatively coupled to a first set of network access points which are adapted to communicated with User Equipment (UE) (fig.1; section 1 provides that Host based mobility allows a MN to change its point of attachment to the network, without interrupting IP packet delivery to or from the node. The current location of all the MN’s in the network is maintained by Access Network Procedures); 
and (b) includes at least one Edge Processing Host adapted to run a server-side application accessible to a client application running on an UE connecting to said network through a network access point of the first set of network access points (Abstract provides for an application; section 1 provides point of attachment to the network and for IP packet delivery to or from the node (i.e. continued access)); 
and an Edge Processing Connectivity Manager ("EPCM") to provide application session continuity for a communication session between the client application of the UE and the server-side application of the first MEC zone when the UE switches its network connection from an access point of said first MEC zone to an access point communicatively coupled to a second MEC zone (Abstract provides for applications; section 1 provides that agents in the home and foreign networks that help in transparent movement of the mobile devices between networks. The transfer is done in such a way that the higher transport layers receive the original IP address of the MN, retaining the connection channel. Thus the session continues even if the network location changes for a MN; section 2 provides that the access network gateways act as the aggregation routers).
	Qureshi teaches the above but Qureshi does not explicitly teach wherein the EPH comprises a computational platform including one or more processors, a computational memory, and an operating system. However, in a similar field of endeavor, Zhu teaches wherein the EPH comprises a computational platform including one or more processors, a computational memory, and an operating system (Zhu figs. 10, 11 and [0017] provides “…a mobile edge computing (MEC) platform handover method is provided. The method is performed by a target MEC platform of to-be-handed-over user equipment (UE). The method includes: receiving context sent by a source MEC platform, where the context includes information about a source application that is providing a service to the to-be-handed-over UE; and obtaining, according to the information about the source application, application data of the to-be-handed-over UE from an application deployed on the target MEC platform”).
It would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhu, a computational platform for mobile edge computing, into the teachings of Qureshi, to provide structure to the functionalities of a handover process and ensure continuity of applications during such a handover process.

Regarding claim 2, wherein said second MEC zone: (a) is communicatively coupled to a second set of network access points which are adapted to communicated with User Equipment (UE) (Qureshi section 1 provides when a mobile node (MN) (i.e. user equipment/UE) moves from one network to another, its IP address has to change to reflect the new network it has joined; Host based mobility allows a MN to change its point of attachment to the network, without interrupting IP packet delivery to or from the node. The current location of all the MN’s in the network is maintained by Access Network Procedures); and (b) includes at least one EPH adapted to run a server-side application accessible to a client application running on an UE communicating with a network access point of the second set of network access points (Qureshi section 1 provides that Host based mobility allows a MN to change its point of attachment to the network, without interrupting IP packet delivery to or from the node. The current location of all the MN’s in the network is maintained by Access Network Procedures).

Regarding claim 3, wherein said EPCM is comprised of Mobility Services modules running within each of said first and second MEC zones, wherein said Mobility Services modules communicate with one another using cross-zone communication paths (Qureshi section 3A provides that in a basic mobility scenario, a MN moves to another network. Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).

Regarding claim 4, wherein said EPCM provides application session continuity for the UE client application and the server-side application running on an EPH of said first MEC zone by bridging application session packets between said second MEC zone and said first MEC zone (Qureshi section 3A provides that in a basic mobility scenario, a MN moves to another network. Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).

Regarding claim 6, wherein said EPCM is comprised of a Mobility Services module within said first MEC zone in collaborative communication and operating in concert with a Mobility Services module within said second MEC (Qureshi section 3A provides that in a basic mobility scenario, a MN moves to another network. Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).

Regarding claim 10, wherein said EPCM is comprised of a Mobility Services module within said first MEC zone in collaborative communication and operating in concert with a Mobility Services module within said second MEC (Qureshi section 3 provides that Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).

Regarding claim 11, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies.
Regarding claim 12, this claim contains limitations found within that of claim 4, and the same rationale of rejection applies.

Regarding claim 17, wherein the EPH further comprises an operating memory, a digital processing circuit, and a data connectivity circuits for running the one or more server-side applications (Zhu figs. 10-11 and [0017]). Motivation to combine provided with reference to claim 1.

5.	Claims 5, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. “Mobility Management in Next Generation Networks: Analysis of Handover in Micro and Macro Mobility Protocols”, September 2014, in view of in view of Zhu et al (EP3355615), further in view of Nix et al (US 2009/0323632).

Regarding claim 5, wherein bridging application session packets between said second MEC zone and said first MEC zone includes detecting that client application packets of the UE are related to a server-side- application session running on a EPH in another MEC zone, polling one or more other MEC zones to determine in which MEC zone the intended application session is running, (Qureshi section 1 provides that maintains session continuity when a MN moves from one network to another causing change in its network topology. The global, end-to end routing of packets is changed during mobility to maintain session continuity; section 3A provides that in a basic mobility scenario, a MN moves to another network. Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).
Qureshi-Zhu does not explicitly teach and establishing network address translation and transport between the two MEC zones. In a similar field of endeavor, Nix teaches establishing network address translation and transport between the two MEC zones (claim 19, wherein different IP addresses are interpreted as separate zones).

One of ordinary skill in the art before the effective filing date of the invention would have recognized the ability to utilize the teachings of Nix for NAT between zones. One of ordinary skill in the art would be motivated to utilize the teachings of Nix in the Qureshi-Zhu system to facilitate seamless handover and communication between zones to achieve session mobility (Nix [0013]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the time of applicant’s effective filing date of the invention to arrive at the above-claimed invention.

Regarding claim 7, wherein said EPCM provides application session continuity for the UE client application and the server-side application running on an EPH of said first MEC zone by copying application session data from said EPH of said first MEC zone to an EPH of said second MEC zone (Nix claim 19). Motivation provided with reference to claim 5.

Regarding claim 8, wherein copying application session data from said EPH of said first MEC zone to an EPH of said second MEC zone includes detecting at said second MEC zone that client application packets of the client application on the UE are related to a server-side application session running on a EPH in another MEC zone, poling one or more other MEC zones to determine in which MEC zone the intended application session is running, requesting the application session data from said first MEC zone and instancing on said EPH of said second MEC zone an application session based on the application session data requested from said first MEC zone (Qureshi section 1 provides that maintains session continuity when a MN moves from one network to another causing change in its network topology. The global, end-to end routing of packets is changed during mobility to maintain session continuity; section 3A provides that in a basic mobility scenario, a MN moves to another network. Once movement is detected, it is followed by a tie up with an agent in the foreign network known as the foreign agent (FA) and acquiring of a new IP address known as the Care-of-Address (CoA). The FA not only helps the MN to inform it’s Home Agent (HA) about its new location, it also serves as an intermediary by accepting packets from HA and forwarding them to MN).
Qureshi-Zhu does not explicitly teach and establishing network address translation and transport the two MEC zones. In a similar field of endeavor, Nix teaches and establishing network address translation and transport the two MEC zones (claim 19, wherein different IP addresses are interpreted as separate zones).
One of ordinary skill in the art before the effective filing date of the invention would have recognized the ability to utilize the teachings of Nix for NAT between zones. One of ordinary skill in the art would be motivated to utilize the teachings of Nix in the Qureshi-Zhu system to facilitate handover and communication between zones to achieve session mobility.  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before applicant’s effective filing date for the invention to arrive at the above-claimed invention.

Regarding claim 13, this claim contains limitations found within that of claim 5, and the same rationale of rejection applies.
Regarding claim 14, this claim contains limitations found within that of claim 7, and the same rationale of rejection applies.
Regarding claim 15, this claim contains limitations found within that of claim 8, and the same rationale of rejection applies.

6.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. “Mobility Management in Next Generation Networks: Analysis of Handover in Micro and Macro Mobility Protocols”, September 2014, in view of Zhu et al (EP3355615), in view of Nix et al (US 2009/0323632), further in view of Geist et al (US 2009/0254642).

Regarding claim 9, the Qureshi-Zhu-Nix system teaches zones and modules for facilitating application continuity and mobility between zones does not explicitly teach wherein the copied application session data is selected from the group of data consisting of: (a) application session state data, and (b) at least a partial application image snapshot of the server-side application.
In a similar field of endeavor, Giest teaches wherein the copied application session data is selected from the group of data consisting of: (a) application session state data, and (b) at least a partial application image snapshot of the server-side application. Geist [0069] provides for images and copying as ways to maintain continuity.
One of ordinary skill in the art before the effective filing date of the invention would have recognized the ability to utilize the teachings of Giest for maintaining application continuity. One of ordinary skill in the art would be motivated to utilize the teachings of Geist in the Qureshi-Zhu-Nix system to facilitate handover and communication between zones to achieve session mobility and prevent interruption (Geist [0002]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before applicant’s effective filing date of the invention to arrive at the above-claimed invention.

Regarding claim 16, this claim contains limitations found within that of claim 9, and the same rationale of rejection applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459         
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459